Mr. Justice Belaval,
dissenting.
San Juan, Puerto Rico, June 30, 1966
When the property object of this action belonged to Juan José Rodríguez, in 1923, the predecessor of the defendants-appellees, Andrés Otero Rivera, built a frame house in the southeastern angle of said property, close to the state highway leading from Cidra to Caguas. After several transfers not worth mentioning, by deed No. 22 of June 29, 1956 before public notary Lemuel Márques Campillo, the farm object of this action became the property of Rosa Freire *713Mestre, plaintiff-appellant in this proceeding. In the clause of warranty and eviction in said deed the following is added: “The parties set forth that within the perimeter of the farm herein sold there exists a building said to belong to Andrés Otero and the occupied lot of which has not been object of sale. The purchaser sets forth that she is aware of this state of facts. Any right that the vendor has or could have regarding this situation is hereby assigned and transferred to the purchaser together with the farm, the expenses incurred in to be paid by the purchaser, and the vendor being released of all liability.” From the time the house was built to such time as “every right” over the property is transferred to the plaintiff-appellant, there is a possible possession of 34 years in favor of the defendants-appellees of a portion of the farm. It is not until October 7, 1957 that it is sold, by defendants-appellees Andrés F. Otero Jiménez and Ángela Amelia Otero Jiménez to the other defendant-appellee Jesús Ramos Quiles, the parcel on which the house is located, said portion being described as a six hundred ninety-three point zero thirty-five square meter lot, as per deed number 49 of October 7, 1957 before notary Francisco Serrano Ramirez.
This transfer without consideration, inasmuch as it is not included in the price, is the dominion title of the lot of the house which plaintiff alleges to possess. The trial court sustained a motion for summary judgment on the following grounds: “The ownership of property, entails the right by accession, to the fruits and products of the property, or whatever is incorporated thereto or attached thereto, from which it is inferred that accession cannot exist without previous ownership. From the face of the deed by virtue of which the plaintiffs acquired the farm in which they allege the house in question is located it clearly appears that the lot occupied by said house has not been the object of sale. That stipulation is contrary to the ownership rights the plaintiffs *714claim as essential ground for the action of accession they exercise.”
In effect: Section 287 of the Civil Code of Puerto Rico provides that: “The ownership of property, whether movable or immovable, carries with it the right by accession, to everything which is produced thereby, or which is united thereto or incorporated therewith, either naturally or artificially.” That section is related to § 297, which discusses the right of the owner of the land which has been built upon, sown or planted in good faith, to appropriate as his own the work, sowing or planting by previously, paying the indemnity, or to oblige the person who has built to pay him the value of the land.
Puig Peña warns that “the idea of accession always revolves around the concept of ownership, so therefore, its judicial phenomenon can not occur except through the ownership and, of course, it must exist prior to the occurrence of the event” III-I Puig Peña, Tratado de Derecho Civil Es-pañol 115 (ed. Revista de Derecho Privado) and Scaevola adds that the whole right of the owner comprises in itself several other partial rights, the whole of which precisely makes up said right, such as to enjoy, to dispose of and to recover the thing. Scaevola — 6 Código Civil 456 (ed. Reus 1949).
One of the questions raised in this case is that since plaintiff-appellant did not obtain an ownership title by purchase, but a mere transfer of “every, right” the preceding vendor “had or could have” over the only right the plaintiff-appellant has, up to the present time it is the latter’s right to establish, in an action of revendication, the nullity of the title deed asserted by the defendants-appellees or to challenge the nature of the possession for over thirty-four years and, in good faith, as . shown by the event of the *715accession itself which stems spontaneously from the very allegations of plaintiff-appellant.
Regarding the allegation that inasmuch as they are contingent questions they can be heard jointly by applying the rule we have established for the nullity actions in which the delivery of possession is also requested, it suffices to remember that the plaintiff-appellant seeks to base her right of accession on a title which- does not transfer either enjoyment or possession and that, as far as its utility is concerned, she could only avail herself of a right subject to a previous declaration by a court of justice, to realize that the most orderly and fair manner for both parties to proceed to settle this matter, is by previously clarifying the right of plaintiff-appellant to claim ownership of the land.
The order entered by the Superior Court of Puerto Rico, Caguas Part, on November 1, 1963 should be affirmed.